

117 HR 3286 IH: Emergency Order Assurance, Safety, and Inspection of water Systems Act
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3286IN THE HOUSE OF REPRESENTATIVESMay 17, 2021Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require drinking water distribution systems to be flushed under certain circumstances, and for other purposes.1.Short titleThis Act may be cited as the Emergency Order Assurance, Safety, and Inspection of water Systems Act or the Emergency OASIS Act.2.Amendments to Safe Drinking Water Act(a)Drinking water distribution system flushingSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following:(16)Drinking water distribution system flushingNot later than 1 year after the date of enactment of the Emergency OASIS Act, the Administrator shall promulgate a regulation to require each community water system to flush its distribution system if—(A)the concentration of any contaminant in the drinking water of the community water system has exceeded the applicable maximum contaminant level for longer than 6 months; or(B)drinking water has stood motionless in the distribution system of the community water system for longer than 6 months..(b)Emergency ordersSection 1431 of the Safe Drinking Water Act (42 U.S.C. 300i) is amended by adding at the end the following:(c)The actions the Administrator may take under subparagraph (a) also include, with respect to a community water system that is the subject of an order issued under subsection (a)(1)—(1)carrying out testing for metalloid contaminants at not more than 25, but not less than 10 percent, of the service connections of such a community water system; and(2)providing alternative water supplies in accordance with subsection (d).(d)If the Administrator determines that, after a period of 7 days beginning on the date on which an order is issued under subsection (a)(1), a community water system has not provided alternative water supplies as required by such order—(1)the Administrator may provide such alternative water supplies; and(2)if the Administrator provides such alternative water supplies under paragraph (1), the Administrator may require the owner of the community water system to pay an amount that is not less than twice the cost of providing such alternative water supplies.(e)Any community water system that is required to provide alternative water supplies under an order issued under subsection (a) may not increase any fees, rent, or other costs on customers in order to comply with such order..